DETAILED ACTION
This office action is in response to the application filed on February 2, 2021. Claims 1 – 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0023615, filed on February 28, 2019 and Application No. KR10-2019-0073785, filed on June 20, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 2, 2021 and March 16, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohsen ABDOLI et al., AHG11: Block DPCM for Screen Content Coding, Joint Video Experts Team (JVET) of lTU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11. JVET-L0078. 12th Meeting: Macao, CN., October 3-12, 2018, pp 1-7 (see IDS provided by Applicant) referred to as ABDOLI hereinafter.
Regarding Claim 1, ABDOLI discloses a video decoding method (Abstract, use DPCM at the block level coding) comprising: 
determining whether to parse a second flag (Page 5, Section 12, line 6, bdpcm_flag (i.e. second flag)), representing whether intra BDPCM (Block-based Delta Pulse Code Modulation) is applied to a current block, by referring to a first flag (Page 5, Section 12, line 3, pred_mode_flag (i.e. first flag)), representing whether the intra BDPCM is allowed (Page 5, line 5, if( pred mode_ flag -- MODE INTRA), signaled by a sequence parameter set; determining whether the intra BDPCM is applied to the current block based on the second flag; (Page 1, Section 2, a bdpcm flag (i.e. second flag) is transmitted at the CU level (i.e. signaled) whenever it is a luma intra CU having each dimension smaller or equal to 32. This flag indicates whether regular intra coding or DPCM is used (i.e. applied)); 
determining an intra BDPCM mode of the current block when it is determined to apply the intra BDPCM to the current block (Page 6 lines 17-18, if( CuPredMode[ x0 ][ y0 ] != MODE_INTRA)); and 
obtaining a residual sample of the current block (Page 6, line 1, bdpcm_residual_coding (xO, y0, cbWidth, cbHeight)) based on the intra BDPCM mode (Page 6, lines 19-20, if( cu_cbf && !bdpcm_flag) transform_tree( x0, y0, cbWidth, cbHeight, treeType).

Regarding Claim 4, ABDOLI discloses Claim 1.  ABDOLI further discloses when the intra BDPCM is applied to the current block, it is forced to apply transform skip to the current block (Section 4 page 2, The prediction error is quantized in the spatial domain, after rescaling, in a way identical to the Transform Skip quantizer).

Regarding Claims 6 and 9, the limitations are similar to those treated in the above rejection(s), and are met by the reference as discussed above.  Claims 6 and 9 however recite an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, Claims 6 and 9 are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ABDOLI in view of ABDOLI et al., CE8: BDPCM with horizontal/vertical predictor and independently decodable areas (test 8.3. 1b), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and 1SO/IEC JTC 1/SC 29/WG 11. JVET-M0057, 13th Meeting: Marrakech, MA., January 9-18 2019, pp 1-7 (see IDS provided by Applicant), referred to as ABDOLI II hereinafter.
Regarding Claim 2, ABDOLI discloses Claim 1. ABDOLI fails to explicitly disclose the intra BDPCM mode is determined to be a horizontal direction or a vertical direction.
However, ABDOLI II teaches the intra BDPCM mode is determined to be a horizontal direction or a vertical direction (section 3.2 on page 3, the BDPCM coding mode is modified by replacing the LOCO-I predictor with a simple vertical or horizontal predictor (chosen and signaled by a flag at block level)).
References ABDOLI and ABDOLI II are considered to be analogous art because they relate to video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to modify BDPCM process with the horizontal or vertical direction predictor as taught by ABDOLI II with an invention of ABDOLI. This modification would allow the reconstruction to proceed line by line/column by column and thus increase throughput (See ABDOLI II, Section 1 on page 2).

Regarding Claim 3, ABDOLI in view of ABDOLI II teaches Claim 2.  ABDOLI further teaches the residual sample is derived by adding a neighboring residual sample adjacent to the residual sample and a residual difference value decoded from a bitstream (Section 3 page 

Regarding Claim 5, ABDOLI discloses Claim 1. ABDOLI does not specifically discloses horizontal or vertical direction. Therefore, ABDOLI fails to explicitly disclose when the intra BDPCM is applied to the current block, an intra prediction mode of the current block is inferred to have a horizontal direction or a vertical direction when deriving an MPM (Most Probable Mode) candidate for a neighboring block adjacent to a right or a bottom of the current block.
However, ABDOLI II teaches when the intra BDPCM is applied to the current block, an intra prediction mode of the current block is inferred to have a horizontal direction or a vertical direction when deriving an MPM (Most Probable Mode) candidate for a neighboring block adjacent to a right or a bottom of the current block (Section 2 page 2, the first mode in the MPM list is associated with a Block-DPCM CU (without being transmitted) and is available for MPM generation for subsequent blocks).
References ABDOLI and ABDOLI II are considered to be analogous art because they relate to video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the horizontal and vertical direction of the BDPCM mode as taught by ABDOLI II with an invention of ABDOLI.in order to maintain the coherence of the regular intra mode prediction (See ABDOLI II, Section 2 on page 2).

Regarding Claims 7, 8 and 10, the limitations are similar to those treated in the above rejection(s), and are met by the reference as discussed above.  Claims 7, 8 and 10 however recite 

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Joshi et al. (US 2014/0362917 A1) teaches residual differential pulse code modulation (RDPCM) is applied to a residual block.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425